Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Application Status
This application is a CON of US patent application 15/982,291, filed on 05/17/2018.
Claims 1-7, 11-24 and 25 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 02/24/2022), Applicants filed a response, and an amendment on 05/23/2022 is acknowledged. 
The Examiner is also acknowledging filing of Terminal Disclaimers (TDs) against US patents 10006069, 9228213, 9657320, and 8288141 on 05/23/2022, and the TDs have been approved.
Claims 11-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-7 are under consideration and are present for examination.
Applicants' arguments filed on 05/23/2022, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied in view of filing of four TDs, and persuasive arguments.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Claim Rejections - 35 USC § 112, Second Paragraph
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The previous rejection of Claims 1-7 under 35 U.S.C. 112, second paragraph, as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.
The previous rejection of Claims 3 and 4 under 35 U.S.C. 112, second paragraph, as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.
The previous rejection of Claim 7 under 35 U.S.C. 112, second paragraph, as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.
The previous rejection of Claim 7 under 35 U.S.C. 112, second paragraph, as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.
The previous rejection of Claim 7 under 35 U.S.C. 112, second paragraph, as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.
The previous rejection of Claim 2 (which depends on claim 1) under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.
The previous rejection of Claim 2 (which depends on claim 1) under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.

Withdrawn-Double Patenting Rejection (Based on Genus and Species Analysis)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The previous rejection of Claims 1-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. patent 9228213 B2, issued on 01/05/2016 (see, IDS), is withdrawn in view of Applicant’s filing of a Terminal Disclaimers (TD) and persuasive arguments.

Withdrawn-Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The previous rejection of Claims 1-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. patent 8288141 B2 (see, IDS), issued on 10/16/202012 of US patent application 12/549,293, is withdrawn in view of Applicant’s filing of a Terminal Disclaimers (TD) and persuasive arguments. 


The previous rejection of Claims 1-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. patent 9657320 B2 (see, IDS), issued on 05/23/2017 of US patent application 14/954,564, is withdrawn in view of Applicant’s filing of a Terminal Disclaimers (TD) and persuasive arguments. 

The previous rejection of Claims 1-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. patent 10006069 B2 (see, IDS), issued on 06/26/2018 of US patent application 15/489,946, is withdrawn in view of Applicant’s filing of a Terminal Disclaimers (TD) and persuasive arguments. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Melanie Neely, applicants’ representative on 07/13/2022. 
Election/Restriction
Claims 1-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 11-25 are directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 10/15/2021 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I and II-VI (claims 1-7, 11-25) as set forth in the Office action mailed on 10/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
2. (Currently Amended) The ketoreductase polypeptide of Claim 1, wherein position 190 is cysteine, proline, or a constrained amino acid; .
Allowable Subject Matter
	Claims 1-7 and 11-25 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a ketoreductase polypeptide capable of converting substrate N-methyl-3-keto-3-(2-thienyl)-1-propanamine to product (S)-N-methyl-3-hydroxy-3-(2-thienyl)-1- propanamine at a rate that is improved over a reference polypeptide having the amino acid sequence of SEQ ID NO:6, wherein the polypeptide has an amino acid sequence that is at least 90% identical to a reference sequence based on SEQ ID NO:2, comprising a substitution at position 94. The prior art does not teach a ketoreductase polypeptide capable of converting substrate N-methyl-3-keto-3-(2-thienyl)-1-propanamine to product (S)-N-methyl-3-hydroxy-3-(2-thienyl)-1- propanamine at a rate that is improved over a reference polypeptide having the amino acid sequence of SEQ ID NO:6, wherein the polypeptide has an amino acid sequence that is at least 90% identical to a reference sequence based on SEQ ID NO:2, comprising a substitution at position 94, in view of filing of four TDs and persuasive arguments. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656